                    Case 1:17-cr-00010-SPW Document 131 Filed 01/07/21 Page 1 of 7
                                    United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 17-10-BLG-SPW-l
 GREGORY REX WILSON                                                        USM Number: 36511-086
                                                                           Jennifer A. Dwver
                                                                           Dclendajil's Attorney



THE DEFENDANT:
 El    pleaded guilty to count(s)                        1 of the Superseding Information, Tded 12/4/2019
       pleaded nolo contendere to count(s) which
  □
       was accepted by the court
       was found guilty on count(s) after a plea of
  □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                               Offense Ended   Count
 21:846=Cd.F Conspiracy To Distribute and Possess With Intent To Disteibute                        08/01/2014      Is
 Methamphetamine.




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 Kl   The underlying indictment is dismissed on the motion of the United States.

       It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             January 7.2021
                                                             Date of Imposition of Judgment




                                                             Signature of Judge

                                                             Susan P. Walters
                                                             United States District Judge,
                                                             Name and Title of Judge

                                                            January 7.2021
                                                             Date
Case 1:17-cr-00010-SPW Document 131 Filed 01/07/21 Page 2 of 7
Case 1:17-cr-00010-SPW Document 131 Filed 01/07/21 Page 3 of 7
Case 1:17-cr-00010-SPW Document 131 Filed 01/07/21 Page 4 of 7
Case 1:17-cr-00010-SPW Document 131 Filed 01/07/21 Page 5 of 7
Case 1:17-cr-00010-SPW Document 131 Filed 01/07/21 Page 6 of 7
Case 1:17-cr-00010-SPW Document 131 Filed 01/07/21 Page 7 of 7
